DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Tuchschmid, and further in view of Geerligs.  Jarc discloses in the Figures and specification (see in particular paragraphs [0041-46] and [0090]) a system comprising a controller, a medical equipment system configured for a user to perform a medical procedure on a patient comprising at least one tool manipulatable by the user in performing the procedure, and a plurality of sensors configured to provide various information related to the procedure, including tool condition and patient condition data. (see e.g. paragraphs [0044], [0053] and [0090].  Jarc also discloses at paragraphs [0060] and [0090] a communication module configured to receive and transmit various information related to the procedure.  While Jarc does not explicitly disclose that medical instruction data is generated based at least in part on the tool condition data, this feature is taught by Tuchschmid.
In particular, Tuchschmid discloses in the Figures and specification (see in particular col. 7, line 30 to col. 8, line 4) a system comprising a controller 100 having a communication module (see col. 4, lines 35-39), a medical equipment system configured for a user to perform a medical procedure on a patient, at least one tool 300 manipulable by the user in the performance of a procedure, at least one tool condition sensor 320 configured to provide information to the controller data relating to a position or orientation of the tool, and an augmented reality user interface 110 which presents instruction data to the user during performance of the procedure, where the controller generates instructional data based at least in part on the tool condition data.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Jarc by providing medical instruction data generated based at least in part on the tool condition data for the purpose of providing a more comprehensive surgical system which educates a user about a performed procedure during performance.  While the system of Tuchschmid is disclosed as being used with a simulated patient in a training scenario rather than a real patient in a surgical procedure, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the system of Tuchschmid is reasonably pertinent to the problem of providing information relating to tool condition data in a medical procedure.
Jarc as viewed in combination with Tuchschmid does not disclose the provision of an analysis module configured to analyze medical procedure result data as recited.  This feature is known in the art, as taught for example by Geerligs at paragraphs [0003] and [0053], and would have been obvious to one of ordinary skill for the purpose of providing more comprehensive data related to the results of the procedure.  
With respect to claims 2, 3, 10 and 11, Tuchsmid discloses at col. 7, lines 38-41 that the equipment system is an ultrasound or endoscopy system.  With respect to claims 4 and 12, the analysis module of Geerligs is configured to analyze ultrasound images.  Applicant is advised that the claim language “for the presence of one or more kidney stones…” is functional language, describing the intended use or purpose of the invention rather than further limiting the structure of the apparatus or a discrete method step.  Under MPEP 2114, such language is not sufficient to overcome the prior art.  Further, to the extent that applicant is attempting to claim a content of the ultrasound images, such content would constitute non-functional descriptive material under MPEP 2111.05, as there is no new or non-obvious functional relationship with the underlying substrate.  With respect to claims 5 and 13, the instruction data of Tuchschmid comprises at least images.   With respect to claims 8 and 16, the device of Tuchschmid is configured to provide treatment condition data as recited.  While the treatment condition” of Tuchschmid related to a simulated condition of a simulated patient rather than a condition of a real patient, the combined teachings of the references suggest the claim limitations.  With respect to claim 9, the recited method is suggested by the combined teachings of Jarc, Tuchschmid and Geerligs as discussed above with respect to claim 1. 

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Tuchschmid and Geerligs, and further in view of Ben-Haim.  Jarc as viewed in combination with Tuchschmid and Geerligs discloses or suggests the claim limitations with the exception of the provision of a diagnosis module as recited.  This feature is known in the art, as taught for example by Ben-Haim at paragraph [0212], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of providing a more comprehensive analytical system which is capable of generating diagnosis data.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Tuchschmid and Geerligs, and further in view of Mihailescu.  Jarc as viewed in combination with Tuchschmid and Geerligs discloses or suggests the claim limitations with the exception of the library and the machine learning module as recited.  Mihailescu discloses a guidance system for providing real-time augmented-reality feedback during training in a medical procedure, comprising a library containing stored reference positioning data and outcome data (paragraph [0215]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Jarc as viewed in combination with Tuchschmid and Geerligs by providing a library containing stored reference position data and outcome data as taught by Mihailescu for the purpose of enabling comparisons between a trainee’s performance and stored optimal outcomes.  Mihailescu further discloses a component configured to provide position-based augmented reality feedback (paragraph [0202]). While the components of Tuchschmid and Mihailescu are not specifically described as being machine learning modules, this feature is considered to be a known variation the teachings of Tuchschmid and Mihailescu which would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.
With respect to the arguments concerning an asserted distinction between “medical instruction data” and “medical procedure instruction data”, the failure of Jarc to disclose or suggest the generation of medical procedure instruction data is not dispositive of the issue because Jarc is not relied upon for this teaching.  Rather, the medical instruction data disclosed by Tuchschmid is medical procedure instruction data as discussed above.  For example, Tuchshcmid discloses at col. 7, line 60 to col. 8, line 4 that a tool sensor detecting a position of the tool is connected to a data processing unit via a tracking unit, where the data processing unit calculates and displays a visual model onto a display screen which is presented to a user during at least a portion of the medical procedure.  This visual model is “medical procedure instruction data” under the broadest reasonable interpretation of that term, as it is instruction data related to a medical procedure.  Further, applicant is advised that even if there were a distinction between “medical instruction data” and “medical procedure instruction data” such that the prior art failed to disclose medical procedure instruction data, the content of nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the material and the underlying computer system, and where the system merely serves as support for information directed toward conveying meaning to a human reader.  See MPEP 2111.05(III).
With respect to the arguments that Jarc in particular does not disclose or suggest the generation of medical procedure instruction data, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The teaching, suggestion or motivation need not come specifically from the primary reference cited in the rejection.  In this case, Tuchschmid provides the teaching suggestion and motivation to provide medical procedure instruction data based at least in part on tool condition data as discussed above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, the claim language pertaining to generation of medical procedure instruction data based at least in part on sensed tool condition data is taught by Tuchschmid
Because the combined teachings of the references viewed as a whole suggest the claimed invention, the claims remain rejected under 35 USC 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715   November 30, 2022